DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/14/2019 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 2/14/2019.  
Claims 1, 5-7, 9-10, 12-15 and 17-21 have been amended.
Claims 3-4, 8 and 16 have been cancelled.
Claims 22-28 are new.
Claim  1-2, 5-7, 9-15 and 17-28  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1, 5-7, 9-10, 12-15 and 17-21, and the cancellation of claims 3-4, 8 and 16, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Koethe et al., Gupta et al. and State et al. do not teach “receiving a perceptual response of the person to the DII in response to the image of the virtual multi-dimensional object, wherein the perceptual response of the person comprises eye movement data captured from one or more sensors that track eye movements,” etc.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]-[0005]) that early detection of mental disorders in patients is a widely accepted goal in psychiatry. So a need exists to organize these human interactions by/through diagnosing and assessing therapeutic efficacy of mental disorders using the steps of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc.  Applicant’s system/method is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-2, 5-7, 9-15 and 17-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10, 19 and 28 is/are directed to the abstract idea of “diagnosing and assessing therapeutic efficacy of mental disorders,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 5-7, 9-15 and 17-28 recite an abstract idea.
Claim(s) 1, 10, 19 and 28 is/are directed to the abstract idea of “diagnosing and assessing therapeutic efficacy of mental disorders,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 5-7, 9-15 and 17-28 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc., that is “diagnosing and assessing therapeutic efficacy of mental disorders,” etc. The limitation of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-2, 5-7, 9-15 and 17-28 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc., that is “diagnosing and assessing therapeutic efficacy of mental disorders,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-2, 5-7, 9-15 and 17-28 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc., that is “diagnosing and assessing therapeutic efficacy of mental disorders,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-2, 5-7, 9-15 and 17-28 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks (Applicant’s Specification [0127]-[0130], [0133]), etc.) to perform steps of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-2, 5-7, 9-15 and 17-28 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks, etc.). At paragraph(s) [0127]-[0130], [0133], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks,” etc. to perform the functions of “generating images, generating composite images, applying planar texture projections, generating images, rendering images,” etc. The recited “computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-2, 5-7, 9-15 and 17-28 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 5-7, 9, 11-18 and 20-27 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 5-7, 9, 11-18 and 20-27 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 5-7, 9, 11-18 and 20-27 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 5-7, 9, 11-18 and 20-27 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 19.

Response to Arguments
Applicant’s arguments filed 2/14/2019 with respect to claims 1-2, 5-7, 9-15 and 17-28 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/14/2019.
Applicant’s arguments filed on 2/14/2019 with respect to claims 1-2, 5-7, 9-15 and 17-28 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Koethe et al., Gupta et al. and State et al. do not render obvious the present invention because Koethe et al., Gupta et al. and State et al. do not disclose “receiving a perceptual response of the person to the DII in response to the image of the virtual multi-dimensional object, wherein the perceptual response of the person comprises eye movement data captured from one or more sensors that track eye movements,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Koethe et al., Gupta et al. and State et al. to the amended and new limitations have been found persuasive. Koethe et al., Gupta et al. and State et al. do not teach “receiving a perceptual response of the person to the DII in response to the image of the virtual multi-dimensional object, wherein the perceptual response of the person comprises eye movement data captured from one or more sensors that track eye movements.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Claim 1 
Applicant’s four-step process for generating the image of the virtual multi-dimensional object consists of mathematical concepts and are thus part of Applicant’s abstract idea. Receiving a perceptual response of the persons to the DII consists of the collection of data and is also part of Applicant’s abstract idea. Adjusting the DII strength level of images involves mathematical concepts and involves mathematical concepts and is also part of Applicant’s abstract idea. Applicant’s argument is not persuasive.
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Berkheimer/Well Understood, Routine, Conventional
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this position that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Applicant’s Specification at [0127]-[0130], [0133] where embodiments of Applicant’s claimed invention are composed of “computing devices, user interfaces, processors, memories, input devices, output devices, displays, networks”, etc. and the like.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626